



                                                          
Exhibit 10.1
SERVICE CORPORATION INTERNATIONAL


RETIREMENT PLAN FOR NON-EMPLOYEE DIRECTORS




PREAMBLE
For the purposes of encouraging persons who are not employees of Service
Corporation International (the “Corporation” or “Company”) or any subsidiary
thereof, to serve, or continue to serve, as a member of the Board of Directors
of the Corporation and thus benefit the Corporation with their knowledge,
judgment, experience and contacts, the Corporation hereby establishes a
Retirement Plan For Non-Employee Directors selected to be participants therein.




ARTICLE I


Effective Date of Plan


and Selection of Participants Therein


The effective date of this Plan is January 1, 1992. Any current or future
director of the Corporation, including without limitation any former director
who has been designated and is serving in the capacity of an honorary director
or director emeritus, who is not an employee of the Corporation is eligible for
selection as a participant of this Plan. Any such director shall become a
participant in this Plan at such time as the Corporation's Board of Directors,
or its Executive Committee, by action containing the affirmative approval of a
majority of Corporation directors who are employees of the Corporation and who
are not participants of the Plan, adopts a resolution naming such director as a
participant in this Plan. Each such participant is herein called a "Director".





















--------------------------------------------------------------------------------







ARTICLE II
Payments Under Plan
Establishment of Mandatory Retirement Age
2.1    Upon ceasing to be a member of the Board of Directors of the Corporation
for any reason, other than removal therefrom as provided in the By-laws of the
Corporation and other than death (which is covered by Article IV), a Director
shall be entitled to the retirement payments hereinafter provided, subject to
the vesting schedule hereinafter stated. Except only as to presently serving
Directors who are older, upon the later of a Director attaining the age of
seventy-five years or the expiration of such Director's term as director
following the attainment of such age, the term of said Director on the Board
shall terminate, such age (subject to expiration of the Director's term as
director) being herein established as mandatory retirement age for each
Director.
2.2    Commencing with the next month following a Director ceasing to be a
member of the Board of Directors, as provided in section 2.1, the Corporation
will pay said Director certain retirement payments. The annual amount of such
retirement payments (the "Annual Retirement Benefit") shall be $42,500,
multiplied by said Director’s vested Percentage as set forth in Article III
below. The Annual Retirement Benefit shall be paid to said Director in equal
monthly installments, payable upon the first business day of each month. Such
retirement payments shall be payable for a total period of one hundred twenty
(120) consecutive months; provided that if the Director dies prior to the
expiration of such period, then for the balance thereof, such payments shall be
paid to the beneficiary previously designated by the Director in writing and on
file with the Corporation's Secretary, which beneficiary is referred to herein
as the




-2-




drretire.fm2







--------------------------------------------------------------------------------







"Beneficiary", and if no Beneficiary has been designated by Director, or if
designated but does not survive Director, of if surviving, dies before a total
of one hundred twenty consecutive payments have been paid, the remainder of said
payments shall be paid to the Director's spouse, if any and if living, but to
Director's estate if Director is not survived by a spouse, or if survived by a
spouse, the latter should die before a total of one hundred twenty monthly
payments have been made.


ARTICLE III


Vesting


3.1 The Director's vested percentage shall be determined based upon full years
of service as a director, including without limitation service prior to the date
of this Plan and including without limitation any period of time in which the
Director was both a director and an employee of the Corporation. The years of
service and the vested percentages are as follows:
Full Years of Service Vested Percentage


0 - 5 0%
6 - 8 25%
9 - 11 50%
12 - 14 75%
15 or more 100%
3.2 If a Change of Control occurs, then the Director shall immediately be 100%
vested, irrespective of the number of years of service. For purposes of this
agreement, "Change of Control" shall mean:
(i)The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
[the "Exchange Act]) (a "Person") of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either the then
outstanding shares of Common Stock of the Company (the "Outstanding Company
Common


-3-
drretire.fm2





--------------------------------------------------------------------------------







Stock") or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
Directors (the "Outstanding Company Voting Securities"); provided, however, that
the following acquisitions shall not constitute a Change of Control: (A) any
acquisition directly from the Company (excluding an acquisition by virtue of the
exercise of a conversion privilege), (B) any acquisition by the Company, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or (D)
any acquisition by any corporation pursuant to a reorganization, merger or
consolidation, if, following such reorganization, merger or consolidation, the
conditions described in clauses (A), (B) and (C) of subsection (iii) of this
definition of "Change of Control" are satisfied; or


(ii) Individuals who, as of the effective date hereof, constitute the Board of
the Company (the "Incumbent Board") cease for any reason to constitute at least
a majority of the Board of the Company; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nominating
for election by the Company's shareholders, was approved by (A) a vote of at
least a majority of the directors then comprising the Incumbent Board of the
Company, or (B) a vote of at least a majority of the directors then comprising
the Executive Committee of the Board at a time when such committee was comprised
of at least five members and all members of such committee were either members
of the Incumbent Board or considered as being members of the Incumbent Board
pursuant to clause (A) of this subsection (ii), shall be considered as though
such individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board of the Company; or
                                      
(iii) Approval by the shareholders of the Company of a reorganization, merger or
consolidation, in each case, unless, following such reorganization, merger or
consolidation, (A) more than 60% of, respectively, the then outstanding shares
of common stock of the corporation resulting from such reorganization, merger or
consolidation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such organization, merger or
consolidation in substantially the same proportions as


-4-
drretire.fm2





--------------------------------------------------------------------------------





their ownership, immediately prior to such reorganization, merger or
conso1idation, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding the Company, any
employee benefit plan [or related trust] or the Company or such corporation
resulting from such reorganization, merger or consolidation and any Person
beneficially owning, immediately prior to such reorganization, merger or
consolidation, directly or indirectly, 20% or more of the Outstanding Company
Common Stock or Outstanding Company Voting Securities, as the case may be)
beneficial1y owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
reorganization, merger or consolidation or the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors and (C) at least a majority of the members of the
board of directors of the corporation resulting from such reorganization, merger
or consolidation were members of the Incumbent Board at the time of the
execution of the initial agreement providing for such reorganization, merger or
consolidation; or


(iv) Approval by the shareholders of the Company of (A) a complete liquidation
or dissolution of the Company or (B) the sale or other disposition of all or
substantially all of the assets of the Company, other than to a corporation,
with respect to which following such sale or other disposition, (A) more than
60% of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (B) no Person
(excluding the Company and any employee benefit plan [or related trust] of the
Company or such corporation and any Person beneficially owning, immediately
prior to such sale or other disposition, directly or indirectly, 20% or more of
the Outstanding Company Common Stock or Outstanding Company Voting Securities,
as the case may be) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors and (C) at
least a majority of the members of the Board of Directors of such corporation
where members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board of the Company providing for such sale or other
disposition of assets of the Company.
-5-


drretire.fm2





--------------------------------------------------------------------------------







ARTICLE IV


Payment Upon Director's Death


4.1 If the Director dies prior to retirement, the Corporation will pay to the
Beneficiary the annual sum of $42,500 per year. The death benefit shall be paid
to the Beneficiary in equal monthly installments, payable upon the first
business day of each month beginning with the month immediately following the
Director's death. Such payments shall be payable to the Beneficiary until a
total of 120 monthly payments have been made.
4.2 If at the time a payment is due no Beneficiary designated by the Director is
in existence, such payment shall be made to the Director's surviving spouse, if
any and if living, but to Director's estate if Director is not survived by a
spouse, or if survived by a spouse, and the latter should die before a total of
one hundred twenty monthly payments have been made.


ARTICLE V
Nonassignability


This Plan and the rights, interest and benefits hereunder shall not be assigned,
transferred, pledged, sold, conveyed or encumbered in any way by the Director
and shall not be subject to execution, attachment or similar process. Any
attempted sale, conveyance, transfer, assignment, pledge or encumbrance of this
Plan or of such rights, interest and benefits contrary to the foregoing
provisions or the levy of any attachment or similar process thereupon shall be
null and void and without effect. This Plan shall be binding on the Corporation,
its successors and assigns.




-6-
drretire.fm2
                     





--------------------------------------------------------------------------------





                                                               
ARTICLE VI
Miscellaneous


6.1 This instrument contains the entire Plan and constitutes a complete
integration of the representation, covenants and promises of Director and the
Corporation. No amendment or variation of the terms of this Plan shall be valid,
unless made in writing and adopted by the Board of Directors of the Corporation
or the Executive· Committee in an action containing the affirmative approval of
a majority of Corporation directors who are not eligible persons or participants
of the Plan; provided however, that no such amendment or variation of the terms
of this Plan which reduces or otherwise has adverse consequences to the benefits
of a Director shall be effective as to such Director unless such Director
consents thereto in writing.


6.2 The Corporation may make any payments required by this Plan, when the
recipient is incapacitated in the judgment of the Corporation by reason of
physical or mental illness or infirmity: (a) to the recipient directly; (b) to
the guardian of the recipient's person or estate; (c) to the custodian of a
minor recipient serving under the Uniform Gifts to Minors Act of Texas or any
other state; or (d) in the event an inter vivos or testamentary trust is then in
existence for the benefit of any such recipient, to the trustee or trustees of
any such trust.
6.3     The Corporation may make the payments specified by this Plan without
liability to anyone other than the specified payee. The Director will, on behalf
of the Director, or the Director's heirs and assigns, hold the Corporation
harmless from any liability for making payments as specified by this Plan unless
and until the Corporation is served with citation or other process issuing out
of a court of competent jurisdiction in connection with a suit instituted by
someone for the purpose of


-7-




drretire.fm2





--------------------------------------------------------------------------------







recovering or establishing an interest in such payments. In the event the
Corporation becomes uncertain as to the person or persons entitled to receive
payments under this Plan, the Corporation may withhold any payments until such
time as the Corporation receives a written agreement from the Director, his
heirs and assigns, acknowledging that he and they will be and are obligated to
provide the indemnity set forth in the preceding sentence.




















































































-8-




drretire.fm2



